Citation Nr: 0609556	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for neck pain.  

2.  Entitlement to an initial compensable evaluation for a 
right (major) elbow disability.  

3.  Entitlement to an initial compensable evaluation for a 
right heel spur.  

4.  Entitlement to an initial compensable evaluation for a 
low back condition.  

5.  Entitlement to an initial compensable evaluation for a 
deviated nasal septum, status post septoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for neck pain and granted service connection for 
right lateral epicondylitis, postoperative, with healed scar, 
a right heel spur, low back pain related to spondylolisthesis 
and pars defect, and deviated nasal septum, status post 
septoplasty.  All four of these disabilities were granted 
service connection with noncompensable evaluations, all 
effective August 1, 2001.  

A December 2005 letter notified the veteran of a hearing 
scheduled before a Veterans Law Judge in February 2006.  The 
record reflects that the veteran failed to report for that 
hearing.  The Board deems his hearing request withdrawn.  
38 C.F.R. § 20.702(d) (2005).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The issue of entitlement to an initial compensable evaluation 
for deviated nasal septum is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran has no current neck disability.  

2.  The veteran's right elbow disability is manifested by 
subjective complaints of pain without limitation of motion or 
functional impairment.  The right elbow scar is well-healed 
and not tender or painful.  

3.  The veteran's right heel spur is manifested by subjective 
complaints of intermittent pain without limitation of motion 
or functional impairment.  

4.  The low back condition is manifested by pain which 
approximates mild intervertebral disc syndrome without 
compensable limitation of motion or neurologic disability.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for an initial compensable evaluation for a 
right elbow disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5003, 
5024, 5206, 5207 (2005).    

3.  The criteria for an initial compensable evaluation for a 
right heel spur have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5271, 5284 (2005).  

4.  The criteria for an initial compensable evaluation of 10 
percent for a low back condition have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 5285, 
5286, 5289, 5293 (2002, 2003 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A September 2003 VCAA letter informed the veteran of what 
information and evidence was required to grant service 
connection for a neck condition and to grant increased 
evaluations for his deviated nasal septum, low back 
condition, and right foot condition.  This VCAA letter 
mistakenly characterized the veteran's claim for an increased 
evaluation of his right elbow condition as one for service 
connection.  This mistake was remedied in a June 2005 VCAA 
letter which provided notice of what information and evidence 
was required to establish service connection for neck pain 
and to grant increased evaluations for his right elbow 
condition, right heel spur, low back condition, and deviated 
nasal septum.  

The September 2003 and June 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that the veteran was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the June 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the fourth element of the duty to notify was 
satisfied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the neck 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  With regard to the initial 
rating claims the Board is also denying the elbow and heel 
spur claims; and there is, thus no question as to the 
appropriate effective date for those claims.

The Board is granting a higher initial rating for the back 
disability for the entire period since the grant of service 
connection.  The veteran has not disputed the effective date 
of service connection and that question is not before the 
Board.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to transfer of the 
case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records have been associated with 
the claims file.  In addition, the veteran was afforded VA 
examinations in April 2002 and September 2003.  No opinion 
has been obtained as to the etiology of the claimed neck 
disability, because examinations have failed to disclose 
current neck pathology and there is no competent evidence 
that the claimed disability is may be related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Neck Pain

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2005).  

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include a June 1997 
treatment report following a motor vehicle accident.  The 
report notes that the veteran complained of neck pain 
immediately following the accident, but, by the time of 
treatment, was complaining of shoulder pain instead and 
denied neck pain.  There are no other findings of neck 
disability in the service medical records.  

At VA examination in April 2002, the veteran had pain on left 
and right rotation and side bending of the neck.  The veteran 
was tender at C4-5 and C6-7.  The diagnosis was neck pain of 
uncertain etiology.  

At VA examination in September 2003 the veteran complained of 
chronic neck pain.  Physical examination revealed no 
structural abnormality of the neck.  The examiner made no 
diagnosis regarding a neck condition.  

The Board notes that the RO considered this evidence in the 
March 2005 supplemental statement of the case (SSOC), 
although it did not specifically list the neck claim as an 
issue being considered.  The findings from the September 2003 
VA examination are duplicative of the April 2002 VA 
examination findings in that there are complaints of neck 
pain with no underlying pathology.  No new pertinent evidence 
was submitted.  Thus, there is no harm to the veteran in the 
failure to list the neck claim in the SSOC.  38 C.F.R. 
§ 19.31(b)(1).  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

In this case, none of the findings, or diagnoses, were 
supported by objective evidence of any underlying pathology 
or clinical disability.  Without such evidence, a current 
neck disability for purposes of service connection is not 
established.    

Because the most probative evidence is to the effect that the 
veteran does not have a current neck disability, the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

III.  Right Elbow Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The veteran's right elbow condition is currently evaluated as 
noncompensable under Diagnostic Code 5024.  Diagnostic Code 
5024 evaluates tenosynovitis, based on limitation of motion 
of the affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  

Degenerative arthritis is rated according to the limitation 
of motion of the affected joints.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or group of minor joints affected by limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Both VA examinations noted that the veteran is right hand 
dominant.  

The veteran's right elbow disability may be evaluated on the 
basis of limitation of flexion of the forearm.  Diagnostic 
Code 5206 provides evaluations of 0, 10, 20, 30, 40, and 50 
percent for flexion of the major forearm limited to 110, 100, 
90, 70, 55, and 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  

The veteran's right elbow disability may also be evaluated on 
the basis of limitation of extension of the forearm.  
Diagnostic Code 5207 provides evaluations of 10, 10, 20, 30, 
40, and 50 percent for extension of the forearm limited to 
45, 60, 75, 90, 100, and 110 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Flexion of the right elbow was full at both the April 2002 
and September 2003 VA examinations, with the September 2003 
examiner specifically noting "fully normal" range of 
flexion and extension of the right elbow described as being 
"to 150 to 160 degrees."

Extension of the right elbow was also described as full at 
both VA examinations.  

Normal extension of the elbows is to 0 degrees and normal 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate I.

According to the Rating Schedule, normal forearm pronation is 
to 80 degrees and normal supination is to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  The family nurse practitioner at 
the April 2002 VA examination noted limitation of external 
rotation by 5 degrees, however, the physician at the same 
examination found 90 degrees of supination and pronation.  
Pronation and supination were also described as fully normal 
at the September 2003 VA examination.  Thus, there is no 
medical evidence of limitation of motion of the right elbow 
so as to warrant a minimum 10 percent evaluation under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

In terms of functional impairment, while the veteran has 
consistently complained of occasional pain in the right 
elbow, the family nurse practitioner noted no pain with range 
of motion testing in April 2002 and the physician indicated 
that while there was pain on resisted wrist extension, there 
was no significant pain with motion of the elbow.  At the 
September 2003 VA examination the examiner was unable to 
recreate pain in the right elbow on palpation or by forceful 
testing.  There have been no reports of weakness or 
fatigability.  There was no weakness in the upper extremities 
on examinations.  Thus, functional impairment has not been 
objectively shown and the veteran is not entitled to a higher 
evaluation on the basis of the DeLuca factors.  

The VA examinations have both noted a right elbow scar from 
in-service surgery related to the veteran's right elbow 
disability.  VA must consider whether the veteran's service 
connected disability warrants a separate rating for scar 
impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).  Under criteria that were in effect both prior and 
subsequent to August 30, 2002, a scar which is superficial, 
tender, and painful on objective examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2005).  

While the physician at the April 2002 VA examination 
described tenderness at the right elbow scar, the family 
nurse practitioner described the 5 cm scar as intact, 
hyperpigmented, and well-healed.  At the September 2003 VA 
examination the 5 cm scar was described as well-healed and 
there was no palpable tenderness.  Thus, the weight of the 
evidence is against the finding that the veteran's scar is 
painful on examination and entitlement to a separate 
evaluation on that basis must be denied.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

The scar is also not large enough to warrant a compensable 
evaluation under 38 U.S.C.A. § 4.118, Diagnostic Codes 7801; 
and 7802 (2005).  Inasmuch as they are well healed, they are 
not unstable, so as to warrant a compensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the noncompensable evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's right elbow disability since the grant of service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not been 
hospitalized for his right elbow disability since service.  
He has reported that he is currently unemployed, thus, marked 
interference with employment has not been shown and referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

IV.  Right Heel Spur

The veteran's right heel spur is currently evaluated as 
noncompensable under Diagnostic Codes 5015-5284.  Diagnostic 
Code 5015 evaluates benign new growths of bones based on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2005).  

Limitation of motion of the foot can be evaluated under 
Diagnostic Code 5271 which provides evaluations of 10 and 20 
percent for moderate and marked limitation of motion of the 
ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The rating schedule provides that normal range of 
motion of the ankle is 0 to 20 degrees dorsiflexion and 0 to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

At VA examination in April 2002 the veteran had dorsiflexion 
to 20 degrees and plantar flexion to 40 degrees without 
difficulty and was able to complete inversion and eversion, 
however, there was pain on the plantar aspect of the 
calcaneus to deep palpation of the right.  X-rays revealed 
minimal calcaneal spur at the Achilles tendon site 
bilaterally.  Range of motion was not measured at the 
September 2003 VA examination and an X-ray of the right heel 
was normal.  These medical findings have not demonstrated 
moderate limitation of motion of the right ankle and, so, a 
higher initial evaluation under Diagnostic Code 5271 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The reported range of ankle plantar flexion is slightly less 
than normal.  38 C.F.R. § 4.71, Plate II (2005).  This 
finding coupled with the X-ray evidence of spurring warrants 
a minimal 10 percent evaluation when the disability is rated 
as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2005).  

There is no indication of pain or other functional impairment 
causing additional limitation of motion and, so, an increased 
initial evaluation on the basis of the DeLuca factors is not 
warranted.  

The veteran's right heel spur has also been evaluated under 
Diagnostic Code 5284 which provides evaluations of 10, 20, 
and 30 percent for moderate, moderately severe, and severe 
injuries respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5284. At the April 2002 VA examination the veteran reported 
that he had to change his shoes often or put padding under 
his feet to relieve the discomfort of the heel spur.  The 
examiner noted a cucumber type heel with a large, soft, 
tender tissue callous over the posterior aspect.  The final 
impression was a cucumber heel with significant deformity of 
the right heel.  

In his March 2003 NOD, the veteran stated that he had right 
heel pain daily, however, at the September 2003 VA 
examination the veteran reported occasional swelling and 
intermittent pain in the right heel, made worse by walking.  
He reported that the pain was not always present on weight 
bearing.  Shoes with extra cushioning did provide relief.  
Physical examination revealed tenderness on the posterior 
aspect at the attachment of the Achilles tendon posteriorly 
and medially, with no swelling or loss of soft tissue.  The 
final impression was chronic right heel pain which is more 
associated with Achilles pretendonitis than plantar 
fasciitis.  

While the veteran does have pain and tenderness on the right 
heel spur, he has reported that his pain is intermittent, and 
the most recent VA examination suggested that the pain is 
more likely associated with Achilles pretendonitis.  Thus, 
the veteran's right heel spur does not approximate a 
moderately severe foot injury as required to warrant a higher 
initial evaluation under Diagnostic Code 5284.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

The Board finds that the 10 percent evaluation reflects the 
highest level of disability caused by the veteran's right 
heel spur since the grant of service connection.  Fenderson.  

The veteran has not been hospitalized for his right heel 
spur, nor has he demonstrated marked interference with 
employment, thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

V.  Low Back Condition

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing disabilities of the spine, were revised 
effective September 23, 2002 and September 26, 2003.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to the September 23, 2002 revisions, Diagnostic Code 
5293 evaluated intervertebral disc syndrome as 0 percent 
disabling when postoperative and cured, 10 percent disabling 
when mild, 20 percent disabling when moderate with recurring 
attacks, 40 percent disabling when severe with recurring 
attacks with intermittent relief, and 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

After September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5243 
(formerly Diagnostic Code 5293) (effective September 23, 
2002).

For purposes of evaluations under 5293 (now 5243), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. Ratings of 40 or 100 percent are given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The medical evidence does not indicate vertebral fracture or 
ankylosis, and a higher evaluation under old or new rating 
criteria for these conditions is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The April 2002 VA examination noted full range of motion 
without difficulty, with flexion to 90 degrees and extension 
to 30 degrees.  The September 2003 VA examination also 
revealed normal ranges of motion.  Thus, a higher evaluation 
under old or new rating criteria evaluating limitation of 
motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  Examinations 
revealed no functional factors that would support a higher 
evaluation.  38 C.F.R. §§ 4.40, 4.45.  

The General Rating Formula for Diseases and Injuries of the 
Spine also contemplates increased evaluations for muscle 
spasm, guarding, and abnormal spinal contour.  However, none 
of these conditions have been demonstrated by medical 
evidence and a higher evaluation is not warranted based on 
these manifestations of disability.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  

At the April 2002 VA examination the veteran complained of 
pain and lumbar spine films revealed very mild 
spondylolisthesis of L5 on L4 with an apparent hypertrophic 
area of bone in the pars and an apparent spondylolisthesis at 
that level, at best a 5 to 10 percent slip.  

No deficits were noted on neurological assessment.  The 
diagnosis of the family nurse practitioner was chronic low 
back pain with full range of motion and the impression of the 
physician was back pain related to mild spondylolisthesis and 
pars defect.  

At the September 2003 VA examination, the veteran stated that 
his low back pain radiated towards both sides, with 
occasional radiation down into the left buttock, but not down 
into his thigh.  This radiation was not associated with 
paresthesia.  

Physical examination revealed no structural abnormality of 
the lumbar spine and deep tendon reflexes in the lower 
extremities were 2+ and symmetrical.  There were no motor 
deficits involving the lower extremities and straight leg 
raising in the sitting and lying positions was negative.  

X-ray of the lumbar spine revealed mild degenerative disc 
disease at L5-S1 with no evidence of spondylolysis or 
spondylolisthesis.  The impression was low back pain, which 
appears to be chronic; if he has had any evidence of 
spondylolysis in the past, and it was secondary to a pars 
fracture, it appears to have healed at this particular time.  
He does have some degenerative disc disease of his lumbar 
spine, but is basically neurologically intact.  

A compensable rating under the version of Diagnostic Code 
5293, in effect prior to the revision of September 23, 2002, 
would require mild intervertebral disc syndrome.  The Board 
finds that the veteran's continuous complaints of back pain, 
with occasional radiation to the buttocks, approximate mild 
intervertebral disc syndrome and a 10 percent evaluation is 
warranted.  However, in the absence of objective neurological 
findings, a higher evaluation of 20 percent cannot be 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

An evaluation higher than 10 percent is available under 
Diagnostic Code 5293, as revised September 23, 2002, for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks in the past 12 months.  

There has been no evidence of any prescribed periods of 
bedrest; hence incapacitating episodes have not been shown.  
Accordingly, a higher evaluation under Diagnostic Code 5293, 
as revised September 23, 2002, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The revised criteria contemplate additional evaluations for 
neurologic impairment.  While the veteran has described 
radiating pain, this has not been associated with paresthesia 
and the findings of both VA examinations were that the 
veteran was neurologically intact.  

Thus an evaluation in excess of 10 percent under the revised 
rating criteria is not warranted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005).  

The Board finds that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's low back condition since the grant of service 
connection.  Fenderson.  

The veteran has not been hospitalized for a low back 
condition, nor has he demonstrated marked interference with 
employment, thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  


ORDER

Entitlement to service connection for neck pain is denied.  

Entitlement to an initial compensable evaluation for a right 
(major) elbow disability is denied.  

Entitlement to an initial evaluation of 10 percent for a 
right heel spur is granted, effective August 1, 2001.  

Entitlement to an initial evaluation of 10 percent for a low 
back condition is granted, effective August 1, 2001.  


REMAND

Service medical records reflect that the veteran underwent a 
septoplasty to treat nasal obstruction and septal deviation 
in June 1995.  A service medical record following this 
surgery notes good bilateral airways.  The veteran's deviated 
nasal septum is currently evaluated as noncompensable under 
Diagnostic Codes 6599-6502.  Diagnostic Code 6502 provides a 
10 percent evaluation for traumatic deviation of the nasal 
septum with obstruction of 50 percent of the nasal passages 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  

On examination, the veteran has reported difficulty 
breathing, loss of smell, and continued stuffiness.  A 
deviated septum was noted, but the examiner did not report 
the extent of any blockage.  

Accordingly, the claim is REMANDED for the following:

1.  Afford the veteran an ear nose and 
throat examination to determine the 
extent of any current nasal blockage as a 
residual of the service connected 
septoplasty and deviated nasal septum.  
The examiner should review the claims 
folder.  

The examiner should specifically note 
whether there is obstruction of 50 
percent of the nasal passage on both 
sides or complete obstruction on one 
side.

2.  After ensuring that the requested 
opinion has been obtained, re-adjudicate 
the claim.  If it is not fully granted, 
issue a SSOC before returning the claim 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


